Exhibit 10.1

 

FTS INTERNATIONAL, INC.

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (this “Agreement”) is effective as of          ,     
and made by and between FTS International, Inc. (the “Company”) and [Executive]
(the “Executive”). The Company and the Executive are referred to herein as the
“Parties.”

 

WHEREAS, the Company considers it essential to the best interests of the
Company’s shareholders to attract top executives and to foster the continuous
employment of key management personnel; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the Company
and in consideration of the Executive’s continued services to the Company, the
Company and the Executive desire to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree as
follows:

 

1.                                      Term of Agreement. This Agreement shall
be effective as of the date hereof and shall continue in effect until the
earlier of (i) the Executive’s Separation from Service and the Company’s
satisfaction of all of its obligations under this Agreement, if any; or (ii) the
execution of a written agreement between the Company and the Executive
terminating this Agreement.

 

2.                                      Definitions. As used in this Agreement:

 

(i)                                     “Accrued Benefits” means the total of:

 

(a)                                 any portion of Executive’s base salary
earned through the date of the Executive’s Separation from Service but not yet
paid;

 

(b)                                 Executive’s earned but unpaid bonus for any
period that ended prior to such Separation from Service;

 

(c)                                  a payment for Executive’s earned but unused
vacation time in accordance with applicable Company policy; and

 

(d)                                 reimbursements for any and all amounts
advanced in connection with Executive’s employment for reasonable and necessary
expenses incurred by Executive through such Separation from Service in
accordance with the Company’s policies and procedures on reimbursement of
expenses.

 

--------------------------------------------------------------------------------



 

(ii)                                  “Annual Compensation” means the total of:

 

(a)                                 one year of base salary, at the highest base
salary rate that the Executive was paid by the Company in the 12-month period
prior to the date of the Executive’s Separation from Service (the “Look-Back
Period”); and

 

(b)                                 100% of the higher of (A) the greatest
annual bonus target award for which the Executive was eligible during the
Look-Back Period or (B) the average of the Executive’s actual bonus payouts for
the three years prior to the Executive’s Separation from Service.

 

(iii)                               “Cause” means (a) the willful and continued
failure of Executive to perform Executive’s material job duties with the Company
Group (other than any such failure resulting from becoming Disabled), after a
written demand for substantial performance is delivered to Executive by the
Company which specifically identifies the manner in which the Company believes
that Executive has not substantially performed Executive’s duties and Executive
has had an opportunity for 30 days to cure such failure after receipt of such
written demand; (b) engaging in an act of fraud, embezzlement, misappropriation
or theft which results in damage to the Company Group; (c) conviction of
Executive of, or Executive pleading guilty or nolo contendere to, a felony
(other than a violation of a motor vehicle or moving violation law) or a
misdemeanor if such misdemeanor (A) materially damages the Company Group; or
(B) involves the commission of a criminal act against the Company Group; or
(d) the breach by Executive of any material provision of, or inaccuracy in any
material respect of any representation made by Executive in, the Company’s
policies that is not cured within 30 days of written notice from the Company
setting forth with reasonable particularity such breach or inaccuracy, provided
that, if such breach or inaccuracy is not capable of being cured within 30 days
after receipt of such notice, Executive shall not be entitled to such cure
period.

 

(iv)                              “Code” means the Internal Revenue Code of
1986, as amended.

 

(v)                                 “Company Group” means the Company and its
subsidiaries collectively.

 

(vi)                              “Disabled” has the meaning set forth under
applicable state or federal law, and no reasonable accommodation can be provided
without undue hardship to the Company.

 

(vii)                           “Good Reason” means, without the Executive’s
consent: (a) a material reduction in Executive’s base salary, other than
pursuant to a reduction applicable to all executives or employees of the Company
generally; (b) a move of Executive’s primary place of work more than 50 miles
from its current location; or (c) a material diminution in Executive’s normal
duties and responsibilities, including, but not limited to, the assignment
without Executive’s consent of any diminished duties and responsibilities which
are inconsistent with Executive’s positions, duties and responsibilities with
the Company Group on the date of this Agreement, or a materially adverse change
in Executive’s reporting responsibilities or titles as in effect on the date of
this Agreement, or any removal of Executive from or any

 

2

--------------------------------------------------------------------------------



 

failure to re-elect Executive to any of such positions, except in connection
with the termination of the Executive’s employment for Cause or upon death, the
Executive becoming Disabled, voluntary resignation or other termination of
employment by the Executive without Good Reason; provided that, in each case,
Executive must provide at least 30 days’ prior written notice of termination for
Good Reason within 30 days after the event that Executive claims constitutes
Good Reason, and the Company shall have the opportunity to cure such
circumstances within 30 days of receipt of such notice. For the avoidance of
doubt, Good Reason shall not exist hereunder unless and until the 30-day cure
period following receipt by the Company of Executive’s written notice expires
and the Company shall not have cured such circumstances, and in such case
Executive’s employment shall terminate for Good Reason on the day following
expiration of such 30-day notice period.

 

(viii)                        “Plan” means the FTS International, Inc. 2018
Equity and Incentive Compensation Plan, as amended from time to time.

 

(ix)                              “Separation from Service” or “Separates from
Service” or similar terms means a termination of employment with the Company
Group that the Company determines is a Separation from Service in accordance
with Section 409A of the Code.

 

(x)                                 “Specified Employee” means a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Code and using the identification methodology selected by the Company from time
to time in accordance therewith, or if none, the default methodology set forth
therein.

 

3.                                      Compensation Upon Termination by the
Company Without Cause or by the Executive for Good Reason. If the Executive
Separates from Service on account of an involuntary termination by the Company
without Cause or a voluntary resignation for Good Reason, then subject to
(i) the Executive signing and not revoking a separation agreement and release of
claims in a form reasonably satisfactory to the Company (which separation
agreement and release of claims will be provided by the Company to the Executive
within five days following such Separation from Service and must be executed by
the Executive and returned to the Company within 50 days following such
Separation from Service) and (ii) Section 5:

 

(a)                                 the Executive will be entitled to Accrued
Benefits, which shall be payable in accordance with subsection (e) below;

 

(b)                                 the Executive will be entitled to a lump sum
payment equal to [for the CEO: 2.0x; for the other executives: 1.0x] the
Executive’s Annual Compensation, which shall be payable in accordance with
subsection (e) below;

 

3

--------------------------------------------------------------------------------



 

(c)                                  the Executive will be entitled to a lump
sum payment equal to 12 times the amount the Executive would pay on a monthly
basis for COBRA continuation premiums (less required co-pay) if the Executive
elected COBRA continuation coverage under the Company’s group insurance plans;

 

(d)                                 if more favorable to the Executive than the
provisions of the applicable award agreements, all awards granted under the Plan
due to vest following the date of Separation from Service shall immediately vest
and, as applicable, become nonforfeitable and settle into shares of common stock
of the Company within 10 days following such Separation from Service and if such
awards are performance-based, the awards will vest at the higher of (A) target
level performance or (B) actual performance from the date of grant to the
Separation from Service date or, in the case of stock options or stock
appreciation rights, remain outstanding and exercisable until the earlier of
(X) one year following such Separation from Service and (Y) the expiration date
of such stock options or stock appreciation rights; and

 

(e)                                  Subject to Section 20(ii) below, the
payments described under this section shall be made in a lump sum on the 60th
calendar day following the Separation from Service, provided that the separation
agreement and release of claims referenced above must be effective and not
revocable on the date payment is to be made in order to receive payments under
this section.

 

4.                                      Compensation Upon Termination as a
result of Death or becoming Disabled. If the Executive Separates from Service on
account of the Executive’s death or the Executive becoming Disabled, then
subject to Section 5:

 

(i)                                     the Executive or Executive’s estate will
be entitled to Accrued Benefits, which will be payable in a lump sum on the 60th
calendar day following such Separation from Service;

 

(ii)                                  if more favorable to the Executive than
the provisions of the applicable award agreements, all awards granted under the
Plan shall immediately vest and, as applicable, become nonforfeitable and settle
into shares of common stock of the Company within 10 days following such
Separation from Service and if such awards are performance-based, the awards
will vest at the higher of (A) target level performance or (B) actual
performance from the date of grant to the Separation from Service date or, in
the case of stock options or stock appreciation rights, remain outstanding and
exercisable until the earlier of (X) one year following such Separation from
Service and (Y) the expiration date of such stock options or stock appreciation
rights; and

 

(iii)                               the Executive will be entitled to a lump sum
payment equal to 12 times the amount the Executive would pay on a monthly basis
for COBRA continuation premiums (less required co-pay) if the Executive elected
COBRA continuation coverage under the Company’s group insurance plans.

 

4

--------------------------------------------------------------------------------



 

5.                                      Parachute Payments. If the Board of
Directors of the Company determines, in its sole discretion, that Section 280G
of the Code applies to any compensation payable to the Executive, then the
provisions of this Section 5 shall apply. If any payments or benefits to which
the Executive is entitled from the Company, any affiliate, any successor to the
Company or an affiliate, or any trusts established by any of the foregoing by
reason of, or in connection with, any transaction that occurs after the date
hereof (collectively, the “Payments,” which shall include, without limitation,
the vesting of any equity awards or other non-cash benefit or property) are,
alone or in the aggregate, more likely than not, if paid or delivered to the
Executive, to be subject to the tax imposed by Section 4999 of the Code or any
successor provisions to that section, then the Payments (beginning with any
Payment to be paid in cash hereunder), shall be either (i) reduced (but not
below zero) so that the present value of such total Payments received by the
Executive will be one dollar less than three times the Executive’s “base amount”
(as defined in Section 280G(b)(3) of the Code) and so that no portion of such
Payments received by the Executive shall be subject to the excise tax imposed by
Section 4999 of the Code, or (ii) paid in full, whichever of (i) or
(ii) produces the better net after tax position to the Executive (taking into
account any applicable excise tax under Section 4999 of the Code and any other
applicable taxes). The determination as to whether any Payments are more likely
than not to be subject to taxes under Section 4999 of the Code and as to whether
reduction or payment in full of the amount of the Payments provided hereunder
results in the better net after tax position to the Executive shall be made by
the Board of Directors of the Company in good faith.

 

6.                                      No Mitigation. The Executive shall not
be required to mitigate the amount of any payment provided herein by seeking
other employment or otherwise, nor shall the amount of such payment be reduced
by reason of compensation or other income the Executive receives for services
rendered after the Executive’s Separation from Service from the Company.

 

7.                                      Exclusive Remedy. In the event of the
Executive’s Separation from Service, this Agreement is intended to be and is
exclusive and in lieu of any other rights or remedies to which the Executive or
the Company may otherwise be entitled (including any contrary provisions in any
employment agreement the Executive may have with the Company), whether at law,
tort or contract, in equity, or under this Agreement.

 

8.                                      Company’s Successors. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, to expressly assume and agree to perform the obligations
under this Agreement in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place. As used in
this Section 8, Company includes any successor to its business or assets as
aforesaid which executes and delivers this Agreement or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

 

5

--------------------------------------------------------------------------------



 

9.                                      Notice. All notices, demands and other
communications required or permitted hereunder or designated to be given with
respect to the rights or interests covered by this Agreement shall be deemed to
have been properly given or delivered when delivered personally or sent by
certified or registered mail, return receipt requested, U.S. mail or reputable
overnight carrier, with full postage prepaid and addressed to the Parties as
follows:

 

If to the Company, at:

777 Main Street, Suite 2900

 

Fort Worth, TX  76102

 

Attention: General Counsel

 

 

If to Executive, at:

Executive’s last known address reflected on the payroll records of the Company

 

The Company may change the above designated address by notice to the
Executive. The Executive will maintain a current address with the payroll
records of the Company.

 

10.                               Amendment. No provisions of this Agreement may
be amended, modified, waived or discharged unless the Executive and the Company
agree to such amendment, modification, waiver or discharge in writing.

 

11.                               Sole Agreement. This Agreement represents the
entire agreement between the Executive and the Company with respect to the
matters set forth herein and supersedes and replaces any prior agreements in
their entirety. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement will be made by
either party which are not set forth expressly herein. No future agreement
between the Executive and the Company may supersede this Agreement, unless it is
in writing and specifically makes reference to this Section 11.

 

12.                               Funding. This Agreement shall be unfunded. Any
payment made under the Agreement shall be made from the Company’s general
assets.

 

13.                               Waiver. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

14.                               Headings. All captions and section headings
used in this Agreement are for convenience purposes only and do not form a part
of this Agreement.

 

15.                               Severability. In the event that one or more of
the provisions of this Agreement shall be invalidated for any reason by a court
of competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.

 

16.                               No Employment Contract. Nothing contained in
this Agreement shall confer upon the Executive any right to be employed or
remain employed by the Company Group, nor limit or affect in any manner the
right of the Company Group to terminate the employment or adjust the
compensation of the Executive.

 

6

--------------------------------------------------------------------------------



 

17.                               Withholding. All payments made pursuant to
this Agreement will be subject to withholding of applicable income and
employment taxes.

 

18.                               Governing Law. This Agreement shall be
governed by and construed in accordance with the internal substantive laws of
the State of Delaware, without giving effect to any principle of law that would
result in the application of the law of any other jurisdiction.

 

19.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same agreement.

 

20.                               Code Section 409A.

 

(i)                                     General. The Agreement is intended to
either comply with, or be exempt from, the requirements of Code Section 409A. To
the extent that this Agreement is not exempt from the requirements of Code
Section 409A, this Agreement is intended to comply with the requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent.

 

(ii)                                  Separation from Service; Specified
Employees; Separate Payments. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a Separation from Service. If the Executive is
deemed on the date of termination to be a Specified Employee, then to the extent
any payment or benefit hereunder (after taking into account all exclusions
applicable thereto under Code Section 409A) is “nonqualified deferred
compensation” subject to Section 409A, then such payment shall be delayed and
not be made prior to the earlier of (a) the six-month anniversary of the date of
such Separation from Service and (b) the date of the Executive’s death (the
“Delay Period”). All payments delayed pursuant to this Section 20(ii) (whether
they would have otherwise been payable in a single lump sum or in installments
in the absence of such delay) shall be paid to the Executive in a single lump
sum on the first payroll date on or following the first day following the
expiration of the Delay Period, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. Each payment made under this Agreement
will be treated as a separate payment for purposes of Code Section 409A and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments.

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement is executed effective as of the date first
set forth above.

 

 

 

FTS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------